In an action by an assignee to recover village taxes for the years 1933 and 1934, paid under protest and reserving all right to determine the validity of the taxes, the trial judge rendered “ a general verdict ” in favor of defendant pursuant to section 440-a of the Civil Practice Act (since repealed by Laws of 1936, chap. 915), and judgment was entered thereon. Judgment of the County Court of Nassau county reversed on the law, with costs, and judgment directed in favor of appellant, with costs. We find that the village had no tax map approved by the Tax Commission in accordance with the provisions of section 23 of the Tax Law; that the property in question had never been designated on any map so approved by the lot number used by the village; and that on the assessment rolls there was no description sufficiently accurate to identify the parcel assessed. As these taxes were for years preceding the acquisition of the property by the present owner, who had reason to believe, from the records, that the taxes thereon had been paid, we are of opinion that the assessments are void and invalid, and the plaintiff as assignee of the owner is entitled to recover. (Tax Law, § 21, subds. 1, 4; § 55-a.) A prospective purchaser of property is entitled to an intelligible record so that he may learn, if he becomes the owner, he will be liable for taxes for preceding years. Appeal from the decision dismissed. An appeal does not he from a decision. Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ., concur.